Citation Nr: 0907647	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  04-17 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1989 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claims of 
entitlement to service connection for: a respiratory 
disorder; a back condition; a right shoulder disability; 
bilateral hearing loss; a right ankle disability; a thyroid 
condition; a vision defect; paronychia; a condition 
manifested by fainting; Attention Deficit/Hyperactivity 
Disorder (ADHD); and an ingrown toenail.  The Veteran 
submitted a notice of disagreement with all of the 
aforementioned issues in September 2003 and perfected his 
appeal in April 2004.

The Veteran was scheduled for a Board hearing in December 
2004, but he failed to report for this hearing and provided 
no explanation for his failure to report.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2008).

In December 2006, the Board denied the Veteran's claims of 
entitlement to service connection for: a back condition; a 
right shoulder condition; a right ankle disability; a 
condition manifested by fainting; ADHD; and an ingrown 
toenail.  The Board remanded the remaining issues for 
additional evidentiary development.  These claims were 
returned to the Board in March 2008.  At that time, the Board 
denied the Veteran's claims of entitlement to service 
connection for: a respiratory disorder, a thyroid condition; 
a vision defect; and paronychia.  The Veteran's remaining 
claim of entitlement to service connection for bilateral 
hearing loss was again remanded for additional evidentiary 
development.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's current bilateral hearing loss is the result of 
a disease or injury in active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in February 2003, January 2007 
and March 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23, 353-23, 356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the January 2007 and March 
2008 notice letters informed the Veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

Notice letters dated in January 2007 and March 2008 informed 
the Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA audiological examination in 
April 2007 and a VA examination addendum in June 2008, to 
obtain an opinion as to whether he suffers from bilateral 
hearing loss that could be attributed to service.  Further 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the Veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss (as an organic disease of the nervous system) 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The Veteran alleges that his current bilateral hearing loss 
is the result of noise exposure during service.  
Specifically, he alleges that his duties as a crew chief on 
the flight line were the cause of his hearing loss.

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection for impaired hearing.  
See 38 C.F.R. § 3.385 (2008).  ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

Review of the Veteran's claims file indicates that on VA 
examination in April 2007, the Veteran's speech recognition 
scores, according to the Maryland CNC Word List, were 92 
percent in the right ear and 84 percent in the left ear.  
Thus, the Veteran has established that he currently suffers 
from left ear hearing loss.  Element (1) of Hickson has been 
satisfied.

Review of the Veteran's service treatment records revealed 
that upon entrance into service, the Veteran's hearing was as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
5
5
LEFT
0
0
10
5
5

See Standard Form (SF) 88, June 1, 1988.  Additional 
audiometric testing was conducted in January 1991.  The 
audiometry results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
5
LEFT
10
10
5
5
0

See Department of Defense (DD) Form 2216, January 28, 1991.  
In October 1991, audiometry results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
5
LEFT
10
10
5
5
0

See DD Form 2215, October 28, 1991.  Finally, upon discharge, 
the Veteran's audiometry results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
10
LEFT
10
10
10
10
0

See DD Form 2216, January 11, 1993.  

There is no evidence of hearing loss for VA compensation 
purposes during active duty; and there is no evidence of 
hearing loss within one year of the Veteran's service 
separation.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, element 
(2) of Hickson has not been satisfied.  In fact, there is no 
evidence of any hearing problems until 2007.

With respect to the Veteran's contentions that he has 
experienced bilateral hearing loss since service, the Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the Veteran's 
lay statements in the present case are outweighed by the 
negative service and post-service treatment records 
(indicating hearing loss that began many years after service) 
and the negative VA medical opinion cited below.

The only evidence in support of the Veteran's claim is his 
own lay statements alleging that acoustic trauma in service 
caused his current bilateral hearing loss.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his hearing difficulties.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

Based on the Veteran's allegations that his current bilateral 
hearing loss is due to service, the Veteran was afforded a VA 
audiological examination in April 2007.  The Veteran's 
audiometry results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15/10
15/15
5/5
5/5
LEFT
10
10/10
15/15
10/10
5/5

As noted above, the Veteran's speech recognition scores were 
92 percent in the right ear and 84 percent in the left ear.  
The examiner opined that the Veteran had essentially normal 
hearing bilaterally; therefore no hearing loss was due to 
military noise exposure.  See VA audiological examination 
report, April 2, 2007.

Following the Board's remand in March 2008, VA obtained an 
addendum to the Veteran's April 2007 VA examination report.  
Upon further review, the examiner noted that the Veteran's 
hearing had been normal throughout his career and was normal 
upon his discharge from service.  The examiner concluded that 
while the Veteran's speech recognition scores were excellent, 
his left ear (noted at 84 percent) was slightly lower than 
normal.  This was considered less likely that not due to 
military noise exposure, though the exact etiology was 
unknown.  See VA audiological examination addendum, June 5, 
2008.

Although the Board is sympathetic to the difficulties the 
Veteran must face with his bilateral hearing loss, the fact 
is that hearing loss was not shown until many decades after 
service.  A medical professional has stated that hearing loss 
is not consistent with service-related noise exposure.  There 
is no other medical evidence to the contrary.  The Board has 
no choice in these circumstances but to deny the claim.  The 
evidence is not in equipoise.  As the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application, the Veteran's claim of entitlement to 
service connection for bilateral hearing loss must be denied.  
See 38 U.S.C.A. § 5107 (West 2002).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


